Name: Commission Regulation (EC) NoÃ 1214/2005 of 28 July 2005 correcting the Dutch, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Portuguese, Spanish and Swedish versions of Regulation (EEC) NoÃ 1722/93 laying down detailed rules for the application of Council Regulation (EEC) NoÃ 1766/92 concerning production refunds in the cereals sector
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 29.7.2005 EN Official Journal of the European Union L 199/30 COMMISSION REGULATION (EC) No 1214/2005 of 28 July 2005 correcting the Dutch, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Portuguese, Spanish and Swedish versions of Regulation (EEC) No 1722/93 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 concerning production refunds in the cereals sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 8(3) thereof, Whereas: (1) An error appears in the Dutch, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Portuguese, Spanish and Swedish versions of the text of the second sentence of the first subparagraph of Article 9(2) of Commission Regulation (EEC) No 1722/93 (2), as amended by Article 1(4) of Regulation (EC) No 1548/2004. (2) In order to avoid any incorrect interpretations and to ensure the correct application of the measures provided for in Regulation (EEC) No 1722/93, that error should be corrected. (3) As this correction does not have any disadvantageous or discriminatory consequences for some producers in favour of others, it should be made applicable from the date of entry into force of Regulation (EC) No 1548/2004. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Dutch, Estonian, Finnish, Greek, Italian, Latvian, Lithuanian, Portuguese, Spanish and Swedish versions. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply as from 3 September 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. (2) OJ L 159, 1.7.1993, p. 112. Regulation as last amended by Regulation (EC) No 1548/2004 (OJ L 280, 31.8.2004, p. 11).